UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21910 Claymore Exchange-Traded Fund Trust 2 (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant's telephone number, including area code: (630) 505-3700 Date of fiscal year end:August 31 Date of reporting period:August 31, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Section 3507. Item 1.Reports to Stockholders. The registrant's annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Annual Report August 31, 2010 FAA | Guggenheim Airline ETF YAO | Guggenheim China All-Cap ETF CQQQ | Guggenheim China Technology ETF EEN | Guggenheim EW Euro-Pacific LDRs ETF TAN | Guggenheim Solar ETF CGW | Guggenheim S&P Global Water Index ETF www.guggenheimfunds.com your road to the LATEST, most up-to-date INFORMATION The shareholder report you are reading right now is just the beginning of the story. Online at www.guggenheimfunds.com, you will find: • Daily and historical fund pricing, fund returns, portfolio holdings and characteristics, and distribution history. • Investor guides and fund fact sheets. • Regulatory documents including a prospectus and copies of shareholder reports. Guggenheim Funds Distributors, Inc. is constantly updating and expanding shareholder information services on each Fund’s website, in an ongoing effort to provide you with the most current information about how your Fund’s assets are managed, and the results of our efforts. It is just one more small way we are working to keep you better informed about your investment. Contents Dear Shareholder 3 Economic and Market Overview 5 Management Discussion of Fund Performance 7 Fund Summary & Performance 14 Overview of Fund Expenses 20 Portfolio of Investments 21 Statement of Assets and Liabilities 30 Statement of Operations 32 Statement of Changes in Net Assets 34 Financial Highlights 36 Notes to Financial Statements 42 Report of Independent Registered Public Accounting Firm 47 Supplemental Information 48 Board Considerations Regarding Annual Review of the Investment Advisory 50 Trust Information 51 About the Trust Adviser Back Cover 2 l Annual Report l August 31, 2010 Dear Shareholder | Guggenheim Funds Investment Advisors, LLC (formerly known as Claymore Advisors, LLC) (the “Adviser”) is pleased to present the annual shareholder report for six of our exchange-traded funds (“ETFs” or “Funds”). Claymore Group Inc. and its subsidiaries, including the Adviser, are indirect, wholly-owned subsidiaries of Guggenheim Partners, LLC, a global diversified financial services firm. On September 24, 2010, Claymore Securities, Inc., Claymore Advisors, LLC, and Claymore Group Inc. changed their names to Guggenheim Funds Distributors, Inc., Guggenheim Funds Investment Advisors, LLC, and Guggenheim Funds Services Group, Inc., respectively.Accordingly, all references in Fund commentaries to “Claymore Securities, Inc.,”“Claymore Advisors, LLC,”“Claymore Group Inc.,”“Claymore Advisors” and “Claymore” have been changed to “Guggenheim Funds Distributors, Inc.,”“Guggenheim Funds Investment Advisors, LLC,” “Guggenheim Funds Services Group, Inc.,”“Guggenheim Advisors” and “Guggenheim,” respectively.The change marks the next phase of business integration following the acquisition of Claymore by Guggenheim Partners announced on October 15, 2009. On September 10, 2010, the following lightly traded ETFs from Claymore Exchange-Traded Fund Trust 2 (“Trust”) ceased trading on the NYSE Arca: Claymore/Zacks Country Rotation ETF (ticker: CRO), Claymore Beacon Global Exchanges, Brokers & Asset Managers Index ETF (ticker: EXB), and Claymore/Robb Report Global Luxury Index (ticker: ROB). Final proceeds were paid to all shareholders remaining on September 17, 2010. This report covers performance of six funds for the annual period ended August 31, 2010.The table below features the new name of each Fund that became effective on September 24, 2010.While the names of these funds changed, it should be note that the ticker symbols remain unchanged. Prior Fund Name New Fund Name Claymore/AlphaShares China All-Cap ETF Guggenheim China All-Cap ETF (ticker:YAO) Claymore/BNY Mellon EW Guggenheim EW Euro-Pacific LDRs ETF Euro-Pacific LDRs ETF (ticker: EEN) Claymore China Technology ETF Guggenheim China Technology ETF (ticker: CQQQ) Claymore/MAC Global Solar Energy Index ETF Guggenheim Solar ETF (ticker: TAN) Claymore/NYSE Arca Airline ETF Guggenheim Airline ETF (ticker: FAA) Claymore/S&P Global Water Index ETF Guggenheim S&P Global Water Index ETF (ticker: CGW) Annual Report l August 31, 2010 l 3 Dear Shareholder continued The investment objective of each Fund is to seek investment results that correspond generally to the performance, before each Fund’s fees and expenses, of its respective underlying index as named in its prospectus. Guggenheim Funds Distributors, Inc. is committed to providing investors with innovative index-strategy-driven investment solutions, and we currently offer thirty-eight ETFs with a wide range of domestic and global themes.We have partnered with a diverse group of index providers to create some of the most distinctive ETFs available.We believe that a strategy-driven, quantitative process provides a disciplined investment approach to help meet long-term investment goals. To learn more about economic and market conditions over the last year and the performance of each ETF, we encourage you to read the Economic and Market Overview section of the report, which follows this letter, and the Management Discussion of Fund Performance for each ETF, which begins on page 7. Sincerely, Kevin M. Robinson1 Chief Executive Officer Claymore Exchange-Traded Fund Trust 2 1 J.Thomas Futrell resigned his position as Chief Executive Officer of theTrust effective October 13, 2010. Kevin M. Robinson now serves as Chief Executive Officer of the Trust, effective October 13, 2010. 4 l Annual Report l August 31, 2010 Economic and Market Overview | Growth in the U.S. economy was modest for the 12-month period ended August 31, 2010, well below the pace of past recoveries from deep recessions. Recent data on other world economies, particularly the sovereign debt crisis in several European countries, also raises questions about the sustainability of the world’s economic recovery from the financial and economic crisis of 2008 and 2009. In the U.S., a major concern is when and to what degree the fiscal stimulus that provided temporary support for economic activity early in the cycle will be replaced by sustainable strength in business and consumer demand. Recent employment data indicates a modest level of new job creation, but far below the level needed to make up for huge losses during the downturn and reduce the current high unemployment rate.The housing market, which has been a key driver of many past recoveries, remains very weak.An excess supply of available homes and restrictive lending requirements make significant improvement in the near future unlikely. Households remain cautious, although recent wage gains, if sustained, have the potential to support a recovery in consumer spending in the months ahead.After several years of restrained spending by consumers and businesses, there should be substantial pent-up demand for durable consumer goods and business equipment.With low inflation, ample excess capacity, and a Fed that has indicated willingness to maintain short-term rates near zero, continued economic growth, albeit at a sluggish pace, seems likely. Capital markets seem to be indicating some level of confidence in the viability of the recovery, with positive returns from most equity indices.The Standard & Poor’s 500 Index (S&P 500), which is generally regarded as an indicator of the broad U.S. stock market, returned 4.91% for the 12-month period ended August 31, 2010, trending generally upward in the first half of the period before settling into a trading range in recent months.The modest strength was widespread, including large-cap and small-cap stocks in both growth and value categories.Within the S&P 500, the strongest industry sector was consumer discretionary; the weakest, and the only sector with a negative return for the period, was financials. Dividend increases during 2010 indicate corporate managements’ confidence in their companies’ prospects and have provided support for the equity market. The Wall Street Journal reported that through mid-year, there were at least 135 dividend increases or initiations among the companies in the S&P 500, up approximately 55% from the first half of 2009. Among international markets, emerging markets were generally stronger than developed markets.The return of the Morgan Stanley Capital International (“MSCI”) Emerging Market Index, which measures market performance in global emerging markets, was 18.02%, while the MSCI Europe-Australasia-Far East (“EAFE”) Index, which is composed of approximately 1,100 companies in 20 developed countries in Europe and the Pacific Basin, had a negative return of -2.34%.The MSCI World Index, which measures the overall performance of world equity markets, returned 1.54% for the period. Annual Report l August 31, 2010 l 5 Economic and Market Overview continued In the bond market, lower quality issues performed better than the highest rated securities, reflecting investors’ increasing willingness to embrace credit risk.The Barclays Capital U.S. Aggregate Bond Index, which measures the return of the investment grade segment of the U.S. bond market as a whole, returned 9.18% for the 12 months ended August 31, 2010.The return of the Barclays Capital U.S. Corporate HighYield Index, which measures performance of high yield bonds, was 21.52%.The Barclays Capital U.S.Treasury Composite Index, which measures performance of U.S.Treasury notes with a variety of maturities, returned 8.13%. Reflecting the Federal Reserve’s highly accommodative monetary policy, interest rates on short-term securities remained at their lowest levels in many years: return of the Barclays Capital U.S.Treasury Bill 1-3 Months Index was 0.12% for the period. Index Definitions All indices described below are unmanaged and it is not possible to invest directly in any index. The MSCI World Index is a float-adjusted capitalization weighted index created by Morgan Stanley Capital International to measure equity market performance throughout the world. The MSCI China Index is an unmanaged, capitalization-weighted index that monitors the performance of stocks from the country of China. The MSCI EAFE Index is a capitalization-weighted measure of stock markets in 21 developed markets of Europe,Australasia and the Far East.The index is calculated using closing local market prices and translated into U.S. dollars using the London close foreign exchange rates. 6 l Annual Report l August 31, 2010 Management Discussion of Fund Performance | FAA | Guggenheim Airline ETF Fund Overview The Guggenheim Airline ETF1, NYSE Arca ticker: FAA (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the NYSE Arca Global Airline Index (the “Index”). The Index is a modified equal-dollar weighted index designed to measure the performance of highly capitalized and liquid U.S. and international passenger airline companies identified as being in the airline industry and listed on developed and emerging global market exchanges.Archipelago Holdings Inc. (“Arca” or the “Index Provider”), an affiliate of NYSE Euronext, Inc., defines “developed markets” as countries with western-style legal systems, transparent financial rules for financial reporting and sophisticated, liquid and accessible stock exchanges with readily-exchangeable currencies.As of August 31, 2010, the market capitalization of stocks included in the Index ranged from $600 million to $13.3 billion, which includes small-, mid- and large-capitalization stocks as defined by the Index Provider.The Fund will at all times invest at least 80% of its total assets in common stock,American depositary receipts (“ADRs”) and global depositary receipts (“GDRs”) that comprise the Index and investments that have economic characteristics that are substantially identical to the economic characteristics of the component securities that comprise the Index. Guggenheim Funds Investment Advisors, LLC (formerly known as Claymore Advisors, LLC) seeks a correlation over time of 0.95 or better between the Fund’s performance and the performance of the Index.A figure of 1.00 would represent perfect correlation.The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions.This report discusses the annual fiscal period ended August 31, 2010. On a market price basis, the Fund generated a total return of 35.85%, representing a change in market price to $32.74 on August 31, 2010, from $24.10 on August 31, 2009. On a NAV basis, the Fund generated a total return of 38.79%, representing a change in NAV to $32.88 on August 31, 2010, from $23.69 on August 31, 2009.At the end of the period, the Fund’s shares were trading at a market price discount to NAV, which is to be expected from time to time. For underlying index and broad market comparison purposes, the Index returned 41.57% and the MSCI World Index returned 1.54% for the same period.The Fund underperformed the Index during this period primarily because the Adviser employed a sampling approach for a portion of the Fund in order to meet diversification rules applicable to registered investment companies. Sampling is a technique in which the Adviser purchases index securities in proportions expected to replicate generally the performance of the Index as a whole. Performance Attribution2 All of the Fund’s holdings are classified in the consumer services sector, which contributed to return for the 12 months ended August 31, 2010. Positions that contributed most significantly to performance included three U.S.-based airline companies or their parent companies: Delta Air Lines, Inc.;AMR Corp., parent of American Airlines; and UAL Corp., parent of United Airlines (15.2%, 3.5% and 15.7%, respectively, of long-term investments at period end). Positions that detracted most significantly from performance included Japan Airlines, a Japanese airline company (not held in the portfolio at period end);AirTran Holdings, Inc., parent of AirTran Airways, Inc., which operates scheduled airline service in the United States and to selected international locations; and Air France-KLM, a global airline company based in Europe (3.5% and 1.5%, respectively, of long-term investments at period end). 1 On September 24, 2010, the Fund changed its name from Claymore/NYSE Arca Airline ETF. 2 Sectors based on Financial Times and Stock Exchange classifications. Annual Report l August 31, 2010 l 7 Management Discussion of Fund Performance continued YAO | Guggenheim China All-Cap ETF Fund Overview The Guggenheim China All-Cap ETF1, NYSE Arca ticker: YAO (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the AlphaShares China All-Cap Index (the “Index”). The Index is designed to measure and monitor the performance of the investable universe of publicly-traded companies based in mainland China.The Index was created by AlphaShares, LLC (“AlphaShares” or the “Index Provider”) and is maintained by Standard & Poor’s (the “Index Administrator”).The Index methodology is published at www.alphashares.com.The Index will include equity securities of companies of all capitalizations, as defined by AlphaShares.The Fund will at all times invest at least 80% of its total assets in common stock,American depositary receipts (“ADRs”),American depositary shares (“ADSs”), global depositary receipts (“GDRs”) and international depositary receipts (“IDRs”) that comprise the Index and investments that have economic characteristics that are substantially identical to the economic characteristics of the component securities that comprise the Index. Guggenheim Funds Investment Advisors, LLC (formerly known as Claymore Advisors, LLC) seeks a correlation over time of 0.95 or better between the Fund’s performance and the performance of the Index.A figure of 1.00 would represent perfect correlation.The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions.This report discusses the abbreviated annual fiscal period from the Fund’s inception date of October 19, 2009, through August 31, 2010. On a market price basis, the Fund generated a total return of -1.09%, representing a change in market price to $24.55 on August 31, 2010, from $24.82 at inception. On an NAV basis, the Fund generated a total return of -1.05%, representing a change in NAV to $24.56 on August 31, 2010, from $24.82 at inception.At the end of the period the Fund’s shares were trading at a slight market price discount to NAV, which is to be expected from time to time. For underlying index and broad market comparison purposes, the Index returned -0.30% and the MSCI China Index returned -2.35% for the same period. Performance Attribution2 For the abbreviated annual period from the Fund’s inception date through August 31, 2010, the technology sector made the strongest contribution to return, followed by the consumer services sector.The financials sector was the greatest detractor from return, followed by the industrials sector. Positions that contributed most significantly to performance included Baidu, Inc., a Chinese-language Internet search provider; CNOOC Ltd., an investment holding company engaged in the exploration, development, production and sale of crude oil and natural gas and other petroleum products from offshore fields in Asia; and Want Want China Holdings Ltd., a Hong Kong-based investment holding company engaged in the production and distribution of food and beverages (4.0%, 5.3% and 1.0%, respectively, of long-term investments at period end). Positions that detracted most significantly from performance included PetroChina Co. Ltd., an oil and gas producer; China Life Insurance Co. Ltd., which provides insurance products including individual life insurance, group life insurance, accident insurance and health insurance; and Bank of China Ltd., a commercial bank based in China (4.4%, 4.0% and 4.9%, respectively, of long-term investments at period end). 1 On September 24, 2010, the Fund changed its name from Claymore/AlphaShares China All-Cap ETF. 2 Sectors based on Financial Times and Stock Exchange classifications. 8l Annual Report l August 31, 2010 Management Discussion of Fund Performance continued CQQQ | Guggenheim China Technology ETF Fund Overview The Guggenheim China Technology ETF1, NYSE Arca ticker: CQQQ (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the AlphaShares China Technology Index (the “Index”). The Index is designed to measure and monitor the performance of the universe of publicly-traded companies based in mainland China, Hong Kong or Macau that are in the Information Technology Sector, as defined by Standard & Poor’s Global Industry Classification Standard, and are open to foreign investment.The Index was created by AlphaShares, LLC (“AlphaShares”) and is maintained by Standard & Poor’s (the “Index Administrator”).The Index includes equity securities of companies of all categories of market capitalizations, as defined by AlphaShares.The Index may include Hong Kong listed securities, including China H-shares and Red Chips. China H-shares are issued by companies incorporated in mainland China and listed on the Hong Kong Stock Exchange. Red Chip shares are issued by companies with controlling Chinese shareholders that are incorporated outside mainland China and listed on the Hong Kong Stock Exchange. The Index may also include N-Shares, which are issued by companies based in mainland China and listed on the NYSE Arca or NASDAQ.The Index will not include China A-Shares (which are subject to substantial restrictions on foreign investment) or China B-Shares (which offer a generally smaller market and limited liquidity), each of which trade on the Shanghai Stock Exchange and the Shenzhen Stock Exchange.The Fund will at all times invest at least 80% of its total assets in common stock, American depositary receipts (“ADRs”),American depositary shares (“ADSs”), global depositary receipts (“GDRs”) and international depositary receipts (“IDRs”) that comprise the Index and investments that have economic characteristics that are substantially identical to the economic characteristics of the component securities that comprise the Index. Guggenheim Funds Investment Advisors, LLC (formerly known as Claymore Advisors, LLC) seeks a correlation over time of 0.95 or better between the Fund’s performance and the performance of the Index.A figure of 1.00 would represent perfect correlation.The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions.This report discusses the abbreviated annual fiscal period from the Fund’s inception date of December 8, 2009, through August 31, 2010. On a market price basis, the Fund generated a total return of -2.63%, representing a change in market price to $24.40 on August 31, from $25.06 at inception. On an NAV basis, the Fund generated a total return of -2.79%, representing a change in NAV to $24.36 on August 31, 2010, from $25.06 at inception.At the end of the period the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. For underlying index and broad market comparison purposes, the Index returned -2.48% and the MSCI China Index returned -7.19% for the same period. Performance Attribution2 The majority of the Fund’s investments (over 60%) are classified in the technology sector. For the abbreviated annual period from the Fund’s inception date through August 31, 2010, the technology sector experienced a positive return, contributing to the Fund’s performance.The industrials sector was the greatest detractor from return. Positions that contributed most significantly to performance included Baidu, Inc.,ADR, a Chinese-language Internet search provider; Netease.com, Inc.,ADR, which operates an interactive online community in China and is a provider of Chinese language content and services; and AAC Acoustic Technologies Holdings, Inc., an investment holding company engaged in the development, manufacture and sale of acoustic products and precision components for acoustic products (10.2%, 10.0% and 3.8%, respectively, of long-term investments at period end). Positions that detracted most significantly from performance included BYD Electronic International Co. Ltd., a Chinese manufacturer of rechargeable batteries, automobiles and related products, handset components, liquid crystal displays and other electronic products; Shanda Interactive Entertainment Ltd.,ADR, an interactive entertainment media company based in Shanghai; and Alibaba.com Ltd., an investment holding company engaged in the provision of software, technology and other services on the online business-to-business marketplace (1.2%, 4.0% and 5.8%, respectively, of long-term investments at period end). 1 On September 24, 2010, the Fund changed its name from Claymore China Technology ETF. 2 Sectors based on Financial Times and Stock Exchange classifications. Annual Report l August 31, 2010 l 9 Management Discussion of Fund Performance continued EEN | Guggenheim EW Euro-Pacific LDRs ETF Fund Overview The Guggenheim EW (“Equal-Weighted”) Euro-Pacific LDRs (“Leaders”) ETF1, NYSE ticker: EEN (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called The BNY Mellon Euro-Pacific Select ADR Index (the “Index”). The Index is comprised of American depositary receipts (“ADRs”), global depositary receipts (“GDRs”), NewYork Shares and Global Registered Shares traded on the NewYork Stock Exchange (“NYSE”), Nasdaq Stock Market (“NASDAQ”) and the NYSE AMEX. Index constituents are selected, based on liquidity, from a universe of all U.S.-listed ADRs, GDRs, New York Shares and Global Registered Shares of developed countries in Europe and Asia-Pacific, as determined by BNY Mellon (the “Index Provider”).The Index Provider generally follows the World Bank’s classification as low-income, middle-income, or high-income in determining which markets qualify as developed markets. Developed markets are those markets classified as high-income, with some high income countries excluded due to the nature of their stock market.As of August 31, 2010, the Euro-Pacific Index consisted of 110 securities ranging in capitalization from $409 million to $185 billion, which includes small-, mid-, and large-capitalization stocks as defined by the Index Provider. The Index is weighted based on an equal-weighted methodology whereby each constituent receives an equal weight at each rebalance.The Fund will at all times invest at least 80% of its total assets in ADRs, GDRs, NewYork Shares and Global Registered Shares that comprise the Index and investments that have economic characteristics that are substantially identical to the economic characteristics of the component securities that comprise the Index (including underlying stocks in respect of ADRs, GDRs, NewYork Shares or Global Registered Shares that comprise the Index).The Fund will also normally invest at least 80% of its total assets in securities of issuers from Europe and Asia-Pacific countries.The Fund may invest directly in one or more underlying stocks represented by the ADRs, GDRs, New York Shares or Global Registered Shares comprising the Index under the following limited circumstances: (a) when market conditions result in the underlying stock providing more liquidity than the ADR, GDR, NewYork Share or Global Registered Share; (b) when an ADR, GDR, NewYork Share or Global Registered Share is trading at a significantly different price than its underlying stock; or (c) the timing of trade execution is improved due to the local market in which an underlying stock is traded being open at different times than the market in which the stock’s corresponding ADR, GDR, NewYork Share or Global Registered Share is traded. Guggenheim Funds Investment Advisors, LLC (formerly known as Claymore Advisors, LLC) seeks a correlation over time of 0.95 or better between the Fund’s performance and the performance of the Index.A figure of 1.00 would represent perfect correlation.The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions.This report discusses the annual fiscal period ended August 31, 2010. On a market price basis, the Fund generated a total return of 0.49%, representing a change in market price to $16.98 on August 31, 2010, from $17.08 on August 31, 2009. On an NAV basis, the Fund generated a total return of -0.25%, representing a change in NAV to $16.80 on August 31, 2010, from $17.03 on August 31, 2009.At the end of the period the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. For underlying index broad market comparison purposes, the Index returned -0.21%, and the MSCI EAFE Index returned -2.34% for the same period. The Fund made an annual distribution of $0.2000 per share on December 31, 2009 to shareholders of record on December 29, 2009. Performance Attribution2 For the 12-month period ended August 31, 2010, the industrials sector made the strongest contribution to return, followed by the basic materials sector.The financials sector was the greatest detractor from return. Positions that contributed most significantly to performance included ARM Holdings PLC, a U.K. company that designs microprocessors, internet protocol and related technology and software, and sells development tools;Tomkins PLC, a U.K.-based global engineering and manufacturing company that has reached an agreement to be acquired by Canada Pension Plan and a Toronto leveraged buyout firm (1.2%, 1.2%, respectively, of long-term investments at period end); and Lihir Gold Ltd., a gold mining company based in Papua New Guinea (not held in the portfolio at period end). Positions that detracted most significantly from performance included The Governor & Co. of the Bank of Ireland, an Irish bank (0.9% of long-term investments at period end); National Bank of Greece SA, a Greek bank (not held in the portfolio at period end); and Hellenic Telecommunications Organization S.A., a Greek provider of telecommunications and related services (0.9% of long-term investments at period end). 1 On September 24, 2010, the Fund changed its name from Claymore/BNY Mellon EW Euro-Pacific LDRs ETF. 2 Sectors based on Financial Times and Stock Exchange classifications. 10l Annual Report l August 31, 2010 Management Discussion of Fund Performance continued TAN | Guggenheim Solar ETF Fund Overview The Guggenheim Solar ETF1, NYSE Arca ticker: TAN (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the MAC Global Solar Energy Index (the “Index”). The Index is comprised of approximately 30 securities selected based on the relative importance of solar power within the company’s business model, as determined by MAC Indexing LLC.As of August 31, 2010, the market capitalization of securities included in the Index ranged from approximately $78.4 million to $11 billion, with an average market capitalization of approximately $1.2 billion.The Index is designed to track companies within the following business segments of the solar energy industry: companies that produce solar power equipment and products for end-users; companies that produce fabrication products (such as the equipment used by solar cell and module producers to manufacture solar power equipment) or services (such as companies specializing in the solar cell manufacturing or the provision of consulting services to solar cell and module producers) for solar power equipment producers; companies that supply raw materials or components to solar power equipment producers or integrators; companies that derive a significant portion of their business (as defined in the Fund prospectus under “Index Methodology”) from solar power system sales, distribution, installation, integration or financing; and companies that specialize in selling electricity derived from solar power.The Index is generally comprised of equity securities, including American depositary receipts (“ADRs”) and global depositary receipts (“GDRs”), traded in developed markets, as defined by the Index Provider.While the equity securities comprising the Index are traded in developed markets, the issuers of such securities may be located in emerging markets. Emerging market countries are countries that major international financial institutions, such as the World Bank, generally consider to be less economically mature than developed nations. Emerging market countries can include every nation in the world except the United States, Canada, Japan,Australia, New Zealand and most countries located in Western Europe.The Fund will at all times invest at least 90% of its total assets in common stock,ADRs and GDRs that comprise the Index and investments that have economic characteristics that are substantially identical to the economic characteristics of the component securities that comprise the Index. Guggenheim Funds Investment Advisors, LLC (formerly known as Claymore Advisors, LLC) seeks a correlation over time of 0.95 or better between the Fund’s performance and the performance of the Index.A figure of 1.00 would represent perfect correlation.The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions.This report discusses the annual fiscal period ended August 31, 2010. On a market price basis, the Fund generated a total return of -14.44%, representing a change in market price to $7.29 on August 31, 2010, from $8.52 on August 31, 2009. On an NAV basis, the Fund generated a total return of -14.77%, representing a change in NAV to $7.33 on August 31, 2010, from $8.60 on August 31, 2009.At the end of the period the Fund’s shares were trading at a slight market price discount to NAV, which is to be expected from time to time. For underlying index and broad market comparison purposes, the Index returned -14.43% and the MSCI World Index returned 1.54% for the same period. Performance Attribution2 The Fund’s holdings are concentrated in the industrials sector, with more than 90% of total investments categorized as such; the remaining holdings are in the utilities sector. For the 12-month period ended August 31, 2010, both sectors detracted from return; the industrials sector was the greatest detractor. Positions that contributed most significantly to performance included Trina Solar Ltd., an integrated solar-power products manufacturer based in China; Meyer Burger Technology AG, a Swiss provider of machinery and technologies for the solar, semiconductor, optical and ceramic industries; and SMA Solar Technology AG, a German solar technology company that develops, produces and sells inverters and monitoring systems for photovoltaic applications (7.0%, 5.2% and 4.3%, respectively, of long-term investments at period end). Positions that detracted most significantly from performance included Renewable Energy Corp.ASA, a Norwegian company that produces silicon materials for photovoltaic applications and multicrystalline wafers, as well as solar cells and modules; SunPower Corp., a U.S.-based vertically integrated solar products and services company that designs, manufactures and markets high-performance solar electric power technologies; and Q-Cells SE, a German producer of monocrys-talline and multicrystalline silicon-based solar cells (4.6%, 3.0% and 2.8%, respectively, of long-term investments at period end). 1 On September 24, 2010, the Fund changed its name from Claymore/MAC Global Solar Energy Index ETF. 2 Sectors based on Financial Times and Stock Exchange classifications. Annual Report l August 31, 2010 l 11 Management Discussion of Fund Performance continued CGW | Guggenheim S&P Global Water Index ETF Fund Overview The Guggenheim S&P Global Water Index ETF1, NYSE Arca ticker: CGW (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the S&P Global Water Index (the “Index”). The Index is comprised of approximately 50 equity securities selected, based on investment and other criteria, from a universe of companies listed on global developed market exchanges. Standard & Poors (“S&P”) generally defines “developed markets” as the capital markets of those countries with high levels of per capita income and strict market regulation resulting in greater transparency.The universe of companies includes all companies classified by S&P’s Global Industry Classifications as being associated (in a manner representing a major component of such companies’ business) with the global demand for water, including water utilities, infrastructure, equipment, instruments and materials. Capitalizations of securities in the Index must be at least $250 million at the time of each reconstitution, which includes small-, mid-, and large-capitalization securities as defined by S&P. The companies in the universe are selected using criteria as identified by Standard & Poor’s, a division of The McGraw-Hill Companies, Inc. (“S&P”).The Index is reconstituted semi-annually effective after the close of business of the third Friday of both April and October of each year, with a reference date for the data being the last trading dates of the previous March and September, respectively.The Fund will at all times invest at least 90% of its total assets in common stock and American depositary receipts (“ADRs”) that comprise the Index and investments that have economic characteristics that are substantially identical to the economic characteristics of the component securities that comprise the Index. Guggenheim Funds Investment Advisors, LLC (formerly known as Claymore Advisors, LLC) seeks a correlation over time of 0.95 or better between the Fund’s performance and the performance of the Index.A figure of 1.00 would represent perfect correlation.The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions.This report discusses the annual fiscal period ended August 31, 2010. On a market price basis, the Fund generated a total return of 1.44%, representing a change in market price to $16.99 on August 31, 2010, from $16.93 on August 31, 2009. On an NAV basis, the Fund generated a total return of 2.46%, representing a change in NAV to $17.11 on August 31, 2010, from $16.88 on August 31, 2009.At the end of the period the Fund’s shares were trading at a market price discount to NAV, which is to be expected from time to time. For underlying index and broad market comparison purposes, the Index returned 3.22% and the MSCI World Index returned 1.54% for the same period. The Fund made an annual distribution of $0.2000 per share on December 31, 2009 to shareholders of record on December 29, 2009. Performance Attribution2 The Fund’s holdings are concentrated in the industrials and utilities sectors, in which more than 80% of total investments are categorized. For the 12-month period ended August 31, 2010, the utilities sector had a positive return, contributing to the Fund’s performance, while the industrials sector had a negative return, detracting from the Fund’s performance. Positions that contributed most significantly to performance included United Utilities Group PLC, which owns and manages water and wastewater systems in the UK; Severn Trent PLC, which is focused on the provision, removal and treatment of water in the UK and internationally; and Nalco Holding Co., which provides integrated water treatment and process improvement services for industrial and institutional applications (8.5%, 6.7% and 5.2%, respectively, of long-term investments at period end). Positions that detracted most significantly from performance included Veolia Environnement, a French provider of environmental services to the water and waste industries; Kurita Water Industries Ltd., a Japanese provider of water treatment-related products, technology and maintenance services; and Tetra Tech, Inc., a provider of consulting, engineering, program management, construction and technical services focusing on resource management, infrastructure and the environment (3.5%, 4.5% and 1.6%, respectively, of long-term investments at period end). 1 On September 24, 2010, the Fund changed its name from Claymore S&P Global Water Index ETF. 2 Sectors based on Financial Times and Stock Exchange classifications. 12l Annual Report l August 31, 2010 Management Discussion of Fund Performance continued Risks and Other Considerations The views expressed in this report reflect those of the portfolio managers and Guggenheim Funds Investment Advisors only through the report period as stated on the cover. These views are subject to change at any time, based on market and other conditions and should not be construed as a recommendation of any kind. The material may also contain forward looking statements that involve risk and uncertainty, and there is no guarantee they will come to pass. This information does not represent an offer to sell securities of the funds and it is not soliciting an offer to buy securities of the Funds. There can be no assurance that the funds will achieve their investment objectives. Below are some general risks and considerations associated with investing in an ETF and may not apply to each of the ETFs listed in the report. Please refer to the individual ETF prospectus for a more detailed discussion of the fund-specific risks and considerations. Investment Risk. An investment in the Fund is subject to investment risk, including the possible loss of the entire principal amount that you invest. Equity Risk.This includes the risk that the value of the securities held by the funds will fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by the funds participate, or factors relating to specific companies in which the funds invest. Foreign Investment Risk.The funds’investments in non-U.S. issuers may involve unique risks compared to investing in securities of U.S. issuers, including, among others, less market liquidity, generally greater market volatility than U.S. securities and less complete financial information than for U.S. issuers. In addition, adverse political, economic or social developments could undermine the value of the funds’investments or prevent the funds from realizing the full value of its investments. Financial reporting standards for companies based in foreign markets differ from those in the United States. Finally, the value of the currency of the country in which the funds have invested could decline relative to the value of the U.S. dollar, which may affect the value of the investment to U.S. investors. In addition, the underlying issuers of certain depositary receipts, particularly unsponsored or unregistered depositary receipts, are under no obligation to distribute shareholder communications to the holders of such receipts, or to pass through to them any voting rights with respect to the deposited securities. Emerging Markets Risk: Investment in securities of issuers based in developing or“emerging market”countries entails all of the risks of investing in securities of non-U.S. issuers, as previously described, but to a heightened degree. Industry Risk. To the extent that any funds focus their investments in a particular industry or group of related industries, the NAV of the funds will be more susceptible to factors affecting that industry or sector. Micro-, Small and Medium-Sized Company Risk: Investing in securities of these companies involves greater risk as their stocks may be more volatile and less liquid than investing in more established companies.These stocks may have returns that vary, sometimes significantly, from the overall stock market. Micro-cap companies may be newly formed, less developed and there may be less available information about the company. Replication Management Risk. Unlike many investment companies, these funds are not “actively”managed.Therefore, they won’t necessarily sell a security because the security’s issuer was in financial trouble unless that stock is removed from the index. Non-Correlation Risk: The funds’return may not match the return of the index for a number of reasons. For example, the fund incurs a number of operating expenses not applicable to the Index, and incurs costs in buying and selling securities, especially when rebalancing the funds’ securities holdings to reflect changes in the composition of the Index. The funds may not be fully invested at times, either as a result of cash flows into the funds or reserves of cash held by the funds to meet redemptions and expenses. If the funds utilizes a sampling approach or futures or other derivative positions, its return may not correlate as well with the return on the Index, as would be the case if it purchased all of the securities in the index with the same weightings as the index. Issuer-Specific Changes: The value of an individual security or particular type of security can be more volatile than the market as a whole and can perform differently from the value of the market as a whole. The value of securities of smaller issuers can be more volatile than that of larger issuers. Non-Diversified Fund Risk.The funds are considered non-diversified and can invest a greater portion of assets in securities of individual issuers than a diversified fund. As a result, changes in the market value of a single investment could cause greater fluctuations in share price than would occur in a diversified fund. There is no assurance that the requirements of the NYSE Arca necessary to maintain the listing of the funds will continue to be met or will remain unchanged. In addition to the risks described above, there are certain other risks related to investing in the funds. These risks are described further in the Prospectus and Statement of Additional Information. Annual Report l August 31, 2010 l 13 Fund Summary & Performance | As of August 31, 2010 (unaudited) FAA | Guggenheim Airline ETF1 Fund Statistics Share Price Net Asset Value Premium/Discount to NAV -0.43% Net Assets ($000) Total Returns Since Inception (Inception 1/26/09) One Year (Annualized) Guggenheim Airline ETF NAV 38.79% 21.70% Market 35.85% 21.37% NYSE Arca Global Airline Index 41.57% 21.66% MSCI World Index 1.54% 21.17% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www. guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Investors should also be aware that these returns were primarily achieved during favorable market conditions and may not be sustainable. Since inception returns assume a purchase of the Fund at the initial share price of $24.04 per share for share price returns or initial net asset value (NAV) of $24.04 per share for NAV returns. Returns for periods less than one year are not annualized. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 5.67%. In the Financial Highlights section of this Annual Report, the Fund’s annualized net operating expense ratio was determined to be 0.75% while the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was determined to be 1.13%. There is a contractual fee waiver currently in place for this Fund through December 31, 2013 to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 0.65% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses will be higher than 0.65%.Without this expense cap, actual returns would be lower. % of Long-Term Country Breakdown Investments United States 70.9% Japan 4.4% Germany 4.4% Singapore 4.3% United Kingdom 2.9% South Korea 1.5% Sweden 1.5% Ireland 1.5% Australia 1.5% Brazil 1.5% France 1.4% China 1.4% Spain 1.4% Canada 1.4% Currency Denomination % of Long-Term Investments United States Dollar 72.3% Euro 8.7% All other currencies 19.0% Portfolio Breakdown % of Net Assets Industrials 100.1% Total Common Stocks 100.1% Investments of Collateral for Securities Loaned 3.5% Total Investments 103.6% Liabilities in excess of Other Assets -3.6% Net Assets 100.0% % of Long-Term Top Ten Holdings Investments UAL Corp. 15.7% Delta Air Lines, Inc. 15.2% Southwest Airlines Co. 14.9% All Nippon Airways Co. Ltd. 4.4% Deutsche Lufthansa AG 4.4% Singapore Airlines Ltd. 4.3% Continental Airlines, Inc. - Class B 3.7% Skywest, Inc. 3.7% US Airways Group, Inc. 3.6% JetBlue Airways Corp. 3.6% Portfolio breakdown is shown as a percentage of net assets. Country breakdown, currency denomination and holdings are shown as a percentage of long-term investments. All are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the MSCIWorld Index. Results include the reinvestment of all dividends and capital gains. Past performance is no guarantee of future results. The MSCI World Index is a free float-adjusted market capitalization index that is designed to measure global developed market equity performance of the developed market country indices of Europe, Australasia, the Far East, the U.S. and Canada. It is not possible to invest directly in the MSCIWorld Index. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. 1 Effective September 24, 2010, the name of the Fund changed from Claymore/NYSE Arca Airline ETF. 14 l Annual Report l August 31, 2010 Fund Summary & Performance (unaudited) continued YAO | Guggenheim China All-Cap ETF1 Fund Statistics Share Price Net Asset Value Premium/Discount to NAV -0.04% Net Assets ($000) Total Returns (Inception 10/19/09) Since Inception Guggenheim China All-Cap ETF NAV -1.05% Market -1.09% AlphaShares China All-Cap Index -0.30% MSCI China Index -2.35% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www. guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $24.82 per share for share price returns or initial net asset value (NAV) of $24.82 per share for NAV returns. Returns for periods of less than one year are not annualized. The Fund’s annual operating expense ratio of 0.70% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Portfolio Breakdown % of Net Assets Financials 31.3% Energy 17.0% Information Technology 12.4% Industrials 10.7% Telecommunication Services 8.7% Consumer Staples 5.8% Materials 5.8% Consumer Discretionary 5.7% Utilities 1.5% Health Care 1.1% Total Common Stocks 100.0% Investments of Collateral for Securities Loaned 3.5% Total Investments 103.5% Liabilities in excess of Other Assets -3.5% Net Assets 100.0% % of Long-Term Country Breakdown Investments China 99.5% Singapore 0.5% % of Long-Term Currency Denomination Investments Hong Kong Dollar 90.1% United States Dollar 9.4% Singapore Dollar 0.5% % of Long-Term Top Ten Holdings Investments China Mobile Ltd. 5.8% CNOOC Ltd. 5.3% China Construction Bank Corp. 5.0% Bank of China Ltd. 4.9% Industrial & Commercial Bank of China 4.6% PetroChina Co. Ltd. 4.4% China Life Insurance Co. Ltd. 4.0% Baidu, Inc., ADR 4.0% Tencent Holdings Ltd. 2.8% China Petroleum & Chemical Corp. 2.6% Portfolio breakdown is shown as a percentage of net assets. Country breakdown, currency denomination and holdings are shown as a percentage of long-term investments. All are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. This graph compares a hypothetical $10,000 investment in the Fund,made at its inception, with a similar investment in the MSCI China Index.Results include the reinvestment of all dividends and capital gains.Past performance is no guarantee of future results.The MSCI China Index is a capitalization-weighted index that monitors the performance of stocks from the country of China.The index is unmanaged.It is not possible to invest directly in the MSCI China Index.Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares,when redeemed,may be worth more or less than their original investment. 1 Effective September 24, 2010, the name of the Fund changed from Claymore/AlphaShares China All-Cap ETF Annual Report l August 31, 2010 l 15 Fund Summary & Performance (unaudited) continued CQQQ |Guggenheim China Technology ETF1 Fund Statistics Share Price Net Asset Value Premium/Discount to NAV 0.16% Net Assets ($000) Total Returns (Inception 12/8/09) Since Inception Guggenheim China Technology ETF NAV -2.79% Market -2.63% AlphaShares China Technology Index -2.48% MSCI China Index -7.19% Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www. guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $25.06 per share for share price returns or initial net asset value (NAV) of $25.06 per share for NAV returns. Returns for periods of less than one year are not annualized. The Fund’s total annual operating expense ratio of 0.70% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Portfolio Breakdown % of Net Assets Information Technology 95.0% Consumer Discretionary 4.9% Total Common Stocks 99.9% Investments of Collateral for Securities Loaned 10.8% Total Investments 110.7% Liabilities in excess of Other Assets -10.7% Net Assets 100.0% % of Long-Term Country Breakdown Investments China 100.0% % of Long-Term Currency Denomination Investments Hong Kong Dollar 61.4% United States Dollar 38.6% % of Long-Term Top Ten Holdings Investments Baidu, Inc., ADR 10.2% Netease.com, ADR 10.0% Tencent Holdings Ltd. 9.8% Alibaba.com Ltd. 5.8% Byd Co. Ltd. 5.0% Kingboard Chemical Holdings Ltd. 4.5% Sina Corp. 4.5% ZTE Corp. 4.4% Sohu.com, Inc. 4.3% Lenovo Group Ltd. 4.0% Portfolio breakdown is shown as a percentage of net assets. Country breakdown, currency denomination and holdings are shown as a percentage of long-term investments. All are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the MSCI China Index. Results include the reinvestment of all dividends and capital gains. Past performance is no guarantee of future results. The MSCI China Index is a capitalization-weighted index that monitors the performance of stocks from the country of China. The index is unmanaged. It is not possible to invest directly in the MSCI China Index. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. 1 Effective September 24, 2010, the name of the Fund changed from Claymore China Technology ETF. 16 l Annual Report l August 31, 2010 Fund Summary & Performance (unaudited) continued EEN | Guggenheim EW Euro-Pacific LDRs ETF1 Fund Statistics Share Price Net Asset Value Premium/Discount to NAV 1.07% Net Assets ($000) Total Returns Since Three Year Inception (Inception 3/1/07) One Year (Annualized) (Annualized) Guggenheim EW Euro-Pacific LDRs ETF NAV -0.25% -10.16% -7.56% Market 0.49% -9.92% -7.29% Robeco Developed International Equity Index/The BNY Mellon Euro-Pacific Select ADR Index -0.21% -9.41%2 -6.71%2 MSCI EAFE Index -2.34% -10.75% -7.80% Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $24.15 per share for share price returns or initial net asset value (NAV) of $24.15 per share for NAV returns. Returns for periods of less than one year are not annualized. The Fund’s annual operating expense ratio of 0.35% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. % of Long-Term Country Breakdown Investments United Kingdom 25.7% Japan 17.1% Netherlands 8.8% Switzerland 5.9% Ireland 4.6% Germany 4.5% France 4.3% Spain 4.1% Australia 3.6% Italy 2.8% Jersey 2.7% Luxembourg 2.6% Israel 2.6% Greece 1.8% Belgium 1.7% Portugal 1.0% New Zealand 1.0% Denmark 1.0% China 0.9% Cayman Islands 0.9% Finland 0.8% Sweden 0.8% Norway 0.8% Portfolio Breakdown % of Net Assets Financials 17.3% Information Technology 13.0% Consumer Discretionary 11.6% Telecommunication Services 11.6% Health Care 10.6% Energy 9.8% Industrials 9.2% Materials 8.5% Consumer Staples 6.1% Utilities 1.7% Total Common Stocks 99.4% Investments of Collateral for Securities Loaned 14.2% Total Investments 113.6% Liabilities in excess of Other Assets -13.6% Net Assets 100.0% % of Long-Term Currency Denomination Investments United States Dollar 100.0% % of Long-Term Top Ten Holdings Investments Tomkins PLC, ADR 1.2% ARM Holdings PLC, ADR 1.2% UBS AG 1.2% Lloyds Banking Group PLC, ADR 1.1% Telecom Italia SpA, ADR 1.1% Banco Bilbao Vizcaya Argentaria SA, ADR 1.1% Wacoal Holdings Corp., ADR 1.1% Banco Santander SA, ADR 1.1% Vodafone Group PLC, ADR 1.0% Aviva PLC, ADR 1.0% Portfolio breakdown is shown as a percentage of net assets. Country breakdown, currency denomination and holdings are shown as a percentage of long-term investments. All are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. This graph compares a hypothetical $10,000 investment in the Fund,made at its inception, with a similar investment in the MSCI EAFE Index.Results include the reinvestment of all dividends and capital gains.Past performance is no guarantee of future results.The MSCI EAFE Index is a free float-adjusted market capitalization index that is designed to measure the equity market performance of developed markets,excluding the US & Canada.It is not possible to invest directly in the MSCI EAFE Index.Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed,may be worth more or less than their original investment. 1 Effective September 24, 2010, the name of the Fund changed from Claymore/BNY Mellon EW Euro-Pacific LDRs ETF. 2 The benchmark return reflects the blended return of the Robeco Developed International Equity Index from 3/1/2007 - 3/30/2009 and the return ofThe BNY Mellon Euro-Pacific Select ADR Index from 3/31/2009 - 8/31/2010. Annual Report l August 31, 2010 l 17 Fund Summary & Performance (unaudited) continued TAN | Guggenheim Solar ETF1 Fund Statistics Share Price Net Asset Value Premium/Discount to NAV -0.55% Net Assets ($000) Total Returns Since Inception (Inception 4/15/08) One Year (Annualized) Guggenheim Solar ETF NAV -14.77% -40.40% Market -14.44% -40.54% MAC Global Solar Energy Index -14.43% -39.30% MSCI World Index 1.54% -9.58% Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $25.13 per share for share price returns or initial net asset value (NAV) of $25.13 per share for NAV returns. Returns for periods of less than one year are not annualized. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.95%. In the Financial Highlights section of this Annual Report, the Fund’s annualized net operating expense ratio was 0.66% while the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.88%.There is a contractual fee waiver currently in place for this Fund through December 31, 2013 to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 0.65% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses may be higher than 0.65%. Without this expense cap, actual returns would be lower. % of Long-Term Country Breakdown Investments China 28.2% United States 27.1% Germany 25.2% Switzerland 5.3% Norway 4.6% British Virgin Islands 3.6% Canada 2.6% United Kingdom 2.2% Spain 1.2% % of Long-Term Currency Denomination Investments United States Dollar 59.8% Euro 26.3% Swiss Franc 5.3% All other currencies 8.6% Portfolio Breakdown % of Net Assets Information Technology 84.8% Industrials 10.7% Materials 2.9% Utilities 1.4% Total Common Stocks 99.8% Investments of Collateral for Securities Loaned 46.5% Total Investments 146.3% Liabilities in excess of Other Assets -46.3% Net Assets 100.0% % of Long-Term Top Ten Holdings Investments First Solar, Inc. 10.0% Trina Solar Ltd., ADR 7.0% Meyer Burger Technology AG 5.2% Yingli Green Energy Holding Co. Ltd., ADR 4.6% Renewable Energy Corp. ASA 4.6% MEMC Electronic Materials, Inc. 4.5% JA Solar Holdings Co. Ltd., ADR 4.4% SMA Solar Technology AG 4.3% SolarWorld AG 4.3% Suntech Power Holdings Co. Ltd., ADR 3.7% Portfolio breakdown is shown as a percentage of net assets. Country breakdown, currency denomination and holdings are shown as a percentage of long-term investments. All are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the MSCIWorld Index. Results include the reinvestment of all dividends and capital gains. Past performance is no guarantee of future results. The MSCI World Index is a free float-adjusted market capitalization index that is designed to measure global developed market equity performance of the 23 developed market country indices of Europe, Australasia, the Far East, the United States and Canada. It is not possible to invest directly in the MSCIWorld Index.Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. 1 Effective September 24, 2010, the name of the Fund changed from Claymore/MAC Global Solar Energy Index ETF. 18 l Annual Report l August 31, 2010 Fund Summary & Performance (unaudited) continued CGW | Guggenheim S&P Global Water Index ETF1 Fund Statistics Share Price Net Asset Value Premium/Discount to NAV -0.70% Net Assets ($000) Total Returns Since Three Year Inception (Inception 5/14/07) One Year (Annualized) (Annualized) Guggenheim S&P Global Water Index ETF NAV 2.46% -8.74% -7.90% Market 1.44% -9.29% -8.09% S&P Global Water Index 3.22% -7.55% -6.69% MSCI World Index 1.54% -9.58% -9.15% Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $24.78 per share for share price returns or initial net asset value (NAV) of $24.78 per share for NAV returns. Returns for periods of less than one year are not annualized. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.88%. In the Financial Highlights section of this Annual Report, the Fund’s annualized net operating expense ratio was 0.70% while the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.77%.There is a contractual fee waiver currently in place for this Fund through December 31, 2013 to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 0.65% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses may be higher than 0.65%. Without this expense cap, actual returns would be lower. % of Long-Term Country Breakdown Investments United States 38.1% United Kingdom 23.6% Switzerland 10.0% France 6.7% Japan 6.0% China 3.0% Brazil 2.8% Austria 2.2% Italy 2.1% Finland 2.0% Singapore 1.6% Spain 1.0% Netherlands 0.9% Currency Denomination % of Long-Term Investments United States Dollar 41.8% Pound Sterling 23.6% Euro 14.9% Swiss Franc 10.0% Japanese Yen 6.0% All other currencies 3.7% Portfolio Breakdown % of Net Assets Utilities 44.8% Industrials 43.3% Materials 8.4% Information Technology 3.0% Total Long-Term Investments 99.5% Investment of Collateral for Securities Loaned 1.6% Total Investments 101.1% Liabilities in excess of Other Assets -1.1% Net Assets 100.0% % of Long-Term Top Ten Holdings Investments Geberit AG 10.0% United Utilities Group PLC 8.5% Severn Trent PLC 6.7% Nalco Holding Co. 5.2% Danaher Corp. 4.8% Kurita Water Industries Ltd. 4.5% Pennon Group PLC 4.4% ITT Corp. 4.2% Aqua America, Inc. 3.9% Veolia Environnement 3.5% Portfolio breakdown is shown as a percentage of net assets. Country breakdown, currency denomination and holdings are shown as a percentage of long-term investments. All are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the MSCIWorld Index. Results include the reinvestment of all dividends and capital gains. Past performance is no guarantee of future results. The MSCIWorld Index is a free float-adjusted market capitalization index that measures global developed market equity performance of the developed market country indices of Europe, Australasia, the Far East, the U.S. and Canada. It is not possible to invest directly in the MSCI World Index. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. 1 Effective September 24, 2010, the name of the Fund changed from Claymore S&P Global Water Index ETF. Annual Report l August 31, 2010 l 19 Overview of Fund Expenses l As of August 31, 2010 (unaudited) As a shareholder of Guggenheim Airline ETF; Guggenheim China All-Cap ETF; Guggenheim China Technology ETF; Guggenheim EW Euro-Pacific LDRs ETF; Guggenheim Solar ETF; and Guggenheim S&P Global Water Index ETF, you incur advisory fees and other Fund expenses. The expense examples below are intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period ended August 31, 2010. Actual Expense The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled“Expenses Paid During Period”to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing cost of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or contingent deferred sales charges. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Annualized Expenses Beginning Ending Expense Paid Account Account Ratio for the During Value Value Period Ended Period1 3/1/10 8/31/10 8/31/10 3/1/10 - 8/31/10 Guggenheim Airline ETF2 Actual $ $ % $ Hypothetical % (5% annual return before expenses) Guggenheim China All-Cap ETF Actual % Hypothetical % (5% annual return before expenses) Guggenheim China Technology ETF Actual % Hypothetical % (5% annual return before expenses) Guggenheim EW Euro-Pacific LDRs ETF Actual % Hypothetical % (5% annual return before expenses) Guggenheim Solar ETF2 Actual % Hypothetical % (5% annual return before expenses) Guggenheim S&P Global Water Index ETF2 Actual % Hypothetical % (5% annual return before expenses) 1 Actual and hypothetical expenses are calculated using the annualized expense ratio.This represents the ongoing expenses of the Fund as a percentage of net assets for the six months ended August 31, 2010. Expenses are calculated by multiplying the Fund’s annualized expense ratio by the average account value over the period; then multiplying that result by 184/365. 2 The expense ratios reflect an expense waiver. Please see the Notes to Financial Statements for more information. Assumes all dividends and distributions were reinvested. Premium/Discount Information Information about the differences between the daily market price on secondary markets for Shares and the NAV of each Fund can be found at www.guggenheimfunds.com. 20 l Annual Report l August 31, 2010 Portfolio of Investments l August 31, 2010 FAA | Guggenheim Airline ETF Number of Shares Description Value Long-Term Investments - 100.1% Common Stocks - 100.1% Australia - 1.5% Qantas Airways Ltd. $ 628,639 Brazil - 1.5% Tam SA, ADR Canada - 1.4% Westjet Airlines Ltd. (a) China - 1.4% Cathay Pacific Airways Ltd. France - 1.4% Air France-KLM Germany - 4.4% Deutsche Lufthansa AG Ireland - 1.5% Ryanair Holdings PLC Japan - 4.4% All Nippon Airways Co. Ltd. Singapore - 4.3% Singapore Airlines Ltd. South Korea - 1.5% Korean Air Lines Co. Ltd. Spain - 1.4% Iberia Lineas Aereas de Espana SA Sweden - 1.5% SAS AB (a)(b) United Kingdom - 2.9% British Airways PLC (b) easyJet PLC (a) United States - 71.0% AirTran Holdings, Inc. (a) Alaska Air Group, Inc. (a) AMR Corp. (a) Continental Airlines, Inc. - Class B (a) Delta Air Lines, Inc. (a) JetBlue Airways Corp. (a) Skywest, Inc. Southwest Airlines Co. UAL Corp. (a) US Airways Group, Inc. (a) Number of Shares Description Value Total Long-Term Investments - 100.1% (Cost $41,865,533) $ 42,803,144 Investments of Collateral for Securities Loaned (c) - 3.5% Money Market Funds - 3.5% BNY Mellon Securities Lending Overnight Fund, 0.306% (d) (Cost $1,474,053) Total Investments - 103.6% (Cost - $43,339,586) Liabilities in excess of Other Assets - (3.6%) Net Assets - 100.0% $ 42,744,118 AB - Stock Company ADR - American Depositary Receipt AG - Stock Corporation PLC - Public Limited Company SA - Corporation (a) Non-income producing security. (b) Security, or portion thereof, was on loan at August 31, 2010. (c) At August 31, 2010, the total market value of the Fund’s securities on loan was $1,392,083 and the total market value of the collateral held by the Fund was $1,474,053. (d) Interest rate shown reflects yield as of August 31, 2010. See notes to financial statements. Annual Report l August 31, 2010 l 21 Portfolio of Investments continued YAO | Guggenheim China All-Cap ETF Number of Shares Description Value Long-Term Investments - 100.0% Consumer Discretionary - 5.7% Anta Sports Products Ltd. $ 168,038 AviChina Industry & Technology Co. (a) Brilliance China Automotive Holdings Ltd. (a) China Dongxiang Group Co. China Travel International Investment (a) Ctrip.com International Ltd., ADR (a) Dongfeng Motor Group Co. Ltd. Focus Media Holding Ltd., ADR (a) (b) Golden Eagle Retail Group Ltd. Home Inns & Hotels Management, Inc., ADR (a) Li Ning Co. Ltd. Minth Group Ltd. New Oriental Education & Technology Group, ADR (a) Parkson Retail Group Ltd. Ports Design Ltd. Consumer Staples - 5.8% Chaoda Modern Agriculture Holdings Ltd. China Agri-Industries Holdings Ltd. (b) China Foods Ltd. (b) China Mengniu Dairy Co. Ltd. China Resources Enterprise Ltd. China Yurun Food Group Ltd. Tingyi Cayman Islands Holding Corp. Tsingtao Brewery Co. Ltd. Uni-President China Holdings Ltd. Want Want China Holdings Ltd. Wumart Stores, Inc. Energy - 17.0% China Coal Energy Co. Ltd. China Oilfield Services Ltd. China Petroleum & Chemical Corp. China Shenhua Energy Co. Ltd. CNOOC Ltd. Kunlun Energy Co. Ltd. PetroChina Co. Ltd. Yanzhou Coal Mining Co. Ltd. Financials - 31.3% Agile Property Holdings Ltd. Bank of China Ltd. Bank of Communications Co. Ltd. Beijing Capital Land Ltd. China Citic Bank Corp. Ltd. China Construction Bank Corp. Number of Shares Description Value China Everbright Ltd. $ 189,723 China Life Insurance Co. Ltd. China Merchants Bank Co. Ltd. China Overseas Land & Investment Ltd. China Resources Land Ltd. China Taiping Insurance Holdings Co. Ltd. (a) Country Garden Holdings Co. E-House China Holdings Ltd., ADS Franshion Properties China Ltd. Greentown China Holdings Ltd. Guangzhou R&F Properties Co. Ltd. (b) Industrial & Commercial Bank of China KWG Property Holding Ltd. PICC Property & Casualty Co. Ltd. (a) Ping An Insurance Group Co. of China Ltd. (c) Poly Hong Kong Investments Ltd. Renhe Commercial Holdings Co. Ltd. Shenzhen Investment Ltd. Shimao Property Holdings Ltd. Sino-Ocean Land Holdings Ltd. Soho China Ltd. Yanlord Land Group Ltd. (Singapore) Yuexiu Property Co. Ltd. Health Care - 1.1% Mindray Medical International Ltd., ADR Shandong Weigao Group Medical Polymer Co. Ltd. Sino Biopharmaceutical WuXi PharmaTech Cayman, Inc., ADR (a) Industrials - 10.7% Air China Ltd. Beijing Capital International Airport Co. Ltd. Beijing Enterprises Holdings Ltd. China Communications Construction Co. Ltd. China COSCO Holdings Co. Ltd. China Eastern Airlines Corp. Ltd. (a) China Everbright International Ltd. China High Speed Transmission Equipment Group Co. Ltd. China Merchants Holdings International Co. Ltd. China National Materials Co. Ltd. (b) China Railway Construction Corp. Ltd. China Railway Group Ltd. China Shipping Container Lines Co. Ltd. (a) (b) China Shipping Development Co. Ltd. China South Locomotive & Rolling Stock Corp. Ltd. China Southern Airlines Co. Ltd. (a) Citic Pacific Ltd. See notes to financial statements. 22 l Annual Report l August 31, 2010 Portfolio of Investments continued YAO | Guggenheim China All-Cap ETF (continued) Number of Shares Description Value Industrials (continued) COSCO Pacific Ltd. $ 207,999 Dongfang Electric Corp. Ltd. Guangshen Railway Co. Ltd. (b) Harbin Power Equipment Co. Ltd. Jiangsu Expressway Co. Ltd. Lonking Holdings Ltd. Shanghai Electric Group Co. Ltd. Shanghai Industrial Holdings Ltd. Shenzhen International Holdings Ltd. Sinotrans Shipping Ltd. Sinotruk Hong Kong Ltd. Suntech Power Holdings Co. Ltd., ADR (a) (b) Weichai Power Co Ltd. Yangzijiang Shipbuilding Holdings Ltd. (Singapore) Zhejiang Expressway Co. Ltd. Zhuzhou CSR Times Electric Co. Ltd. Information Technology - 12.4% AAC Acoustic Technologies Holdings, Inc. Alibaba.com Ltd. (a) (b) AsiaInfo-Linkage, Inc. (a) Baidu, Inc., ADR (a) Byd Co. Ltd. (b) BYD Electronic International Co. Ltd. Comba Telecom Systems Holdings Ltd. Digital China Holdings Ltd. Giant Interactive Group, Inc., ADR Ju Teng International Holdings Ltd. Kingboard Chemical Holdings Ltd. Lenovo Group Ltd. Netease.com, ADR (a) Semiconductor Manufacturing International Corp. (a) Shanda Interactive Entertainment Ltd., ADR (a) Sina Corp. (a) Sohu.com, Inc. (a) Tencent Holdings Ltd. TPV Technology Ltd. Travelsky Technology Ltd. ZTE Corp. (b) Materials - 5.8% Aluminum Corp. of China Ltd. (a) Angang Steel Co. Ltd. (b) Anhui Conch Cement Co. Ltd. BBMG Corp. China BlueChemical Ltd. China Molybdenum Co. Ltd. (b) Number of Shares Description Value China National Building Material Co. Ltd. $ 259,592 China Shanshui Cement Group Ltd. China Zhongwang Holdings Ltd. Hidili Industry International Development Ltd. Hunan Non-Ferrous Metal Corp Ltd. Jiangxi Copper Co. Ltd. Lee & Man Paper Manufacturing Ltd. Maanshan Iron & Steel Nine Dragons Paper Holdings Ltd. Shougang Concord International Enterprises Co. Ltd. (a) Sinofert Holdings Ltd. Sinopec Shanghai Petrochemical Co. Ltd. Zhaojin Mining Industry Co. Ltd. Zijin Mining Group Co. Ltd. Telecommunication Services - 8.7% China Communications Services Corp. Ltd. China Mobile Ltd. China Telecom Corp. Ltd. China Unicom Hong Kong Ltd. Utilities - 1.5% China Resources Power Holdings Co. Ltd. Datang International Power Generation Co. Ltd. (b) Guangdong Investment Ltd. Huaneng Power International, Inc. Total Long-Term Investments - 100.0% (Cost $64,587,108) Investments of Collateral for Securities Loaned (d) - 3.5% Money Market Funds - 3.5% BNY Mellon Securities Lending Overnight Fund, 0.306% (e) (Cost $2,173,058) Total Investments - 103.5% (Cost $66,760,166) Liabilities in excess of Other Assets - (3.5%) Net Assets - 100.0% $ 61,402,111 ADR - American Depositary Receipt ADS - American Depositary Share (a) Non-income producing security. (b) Security, or portion thereof, was on loan at August 31, 2010. (c) Security is valued in accordance with FairValuation procedures established in good faith by the Board ofTrustees. The total market value of such securities is $1,245,971 which represents 2.0% of net assets. (d) At August 31, 2010, the total market value of the Fund’s securities on loan was $2,018,378 and the total market value of the collateral by the Fund was $2,173,058. (e) Interest rate shown reflects yield as of August 31, 2010. Securities are classified by sectors that represent broad groupings of related securities. See notes to financial statements. Annual Report l August 31, 2010 l 23 Portfolio of Investments continued CQQQ | Guggenheim China Technology ETF Number of Shares Description Value Total Long-Term Investments - 99.9% China - 99.9% AAC Acoustic Technologies Holdings, Inc. $ 732,275 Alibaba.com Ltd. (a) (b) AsiaInfo-Linkage, Inc. (a) Baidu, Inc., ADR (a) Byd Co. Ltd. (b) BYD Electronic International Co. Ltd. China Aerospace International Holdings Ltd. China Digital TV Holding Co. Ltd., ADR (a) China Public Healthcare Holding Ltd. (a) Comba Telecom Systems Holdings Ltd. Digital China Holdings Ltd. Giant Interactive Group, Inc., ADR Hi Sun Technology China Ltd. (a) Inspur International Ltd. Ju Teng International Holdings Ltd. Kingboard Chemical Holdings Ltd. Kingboard Laminates Holdings Ltd. Kingdee International Software Group Co. Ltd. Kingsoft Corp Ltd. Lenovo Group Ltd. Nan Hai Corp Ltd. (a) Netease.com, ADR (a) Semiconductor Manufacturing International Corp. (a) Shanda Interactive Entertainment Ltd., ADR (a) Sina Corp. (a) Sohu.com, Inc. (a) Solomon Systech International Ltd. Tencent Holdings Ltd. TPV Technology Ltd. Travelsky Technology Ltd. Wasion Group Holdings Ltd. ZTE Corp. Total Long-Term Investments - 99.9% (Cost $21,538,252) Investments of Collateral for Securities Loaned (c) - 10.8% Money Market Funds - 10.8% BNY Mellon Securities Lending Overnight Fund, 0.306% (d) (Cost $2,101,756) Total Investments - 110.7% (Cost $23,640,008) Liabilities in excess of Other Assets - (10.7%) Net Assets - 100.0% $ 19,491,141 ADR - American Depositary Receipt (a) Non-income producing security. (b) Security, or portion thereof, was on loan August 31, 2010. (c) At August 31, 2010, the total market value of the Fund’s securities on loan was $2,000,698, and the total market value of the collateral held by the Fund was $2,101,756. (d) Interest rate shown reflects yield as of August 31, 2010. See notes to financial statements. 24 l Annual Report l August 31, 2010 Portfolio of Investments continued EEN | Guggenheim EW Euro-Pacific LDRs ETF Number of Shares Description Value Long-Term Investments - 99.4% Australia - 3.6% Alumina Ltd., ADR $ 33,979 BHP Billiton Ltd., ADR Sims Metal Management Ltd., ADR Westpac Banking Corp., ADR (a) Belgium - 1.7% Anheuser-Busch InBev NV, ADR Delhaize Group SA, ADR Cayman Islands - 0.9% Melco Crown Entertainment Ltd., ADR (a) (b) China - 0.9% City Telecom HK Ltd., ADR Denmark - 1.0% Novo Nordisk A/S, ADR Finland - 0.8% Nokia OYJ, ADR France - 4.3% Cie Generale de Geophysique-Veritas, ADR (b) France Telecom SA, ADR Sanofi-Aventis SA, ADR Total SA, ADR Veolia Environnement, ADR Germany - 4.5% Aixtron AG, ADR (a) Deutsche Bank AG Fresenius Medical Care AG & Co. KGaA, ADR SAP AG, ADR Siemens AG, ADR Greece - 1.8% Coca Cola Hellenic Bottling Co. SA, ADR Hellenic Telecommunications Organization SA, ADR Ireland - 4.5% CRH PLC, ADR (a) Elan Corp. PLC, ADR (b) Governor & Co. of the Bank of Ireland (The), ADR (a) ICON PLC, ADR (b) James Hardie Industries SE, ADR (b) Ryanair Holdings PLC, ADR (b) Number of Shares Description Value Israel - 2.6% NICE Systems Ltd., ADR (b) $ 28,703 Partner Communications Co. Ltd., ADR Teva Pharmaceutical Industries Ltd., ADR Italy - 2.8% ENI SpA, ADR Luxottica Group SpA, ADR Telecom Italia SpA, ADR Japan - 16.9% Advantest Corp., ADR Canon, Inc., ADR Hitachi Ltd., ADR (a) (b) Honda Motor Co. Ltd., ADR Konami Corp., ADR Kubota Corp., ADR Kyocera Corp., ADR Makita Corp., ADR Mitsubishi UFJ Financial Group, Inc., ADR Mitsui & Co. Ltd., ADR Mizuho Financial Group, Inc., ADR Nidec Corp., ADR Nippon Telegraph & Telephone Corp., ADR Nomura Holdings, Inc., ADR NTT DoCoMo, Inc., ADR Panasonic Corp., ADR Sony Corp., ADR Toyota Motor Corp., ADR Wacoal Holdings Corp., ADR Jersey - 2.7% Randgold Resources Ltd., ADR Shire PLC, ADR WPP PLC, ADR (a) Luxembourg - 2.6% Acergy SA, ADR ArcelorMittal (a) Tenaris SA, ADR Netherlands - 8.7% Aegon NV ASM International NV (a) (b) ASML Holding NV CNH Global NV Crucell NV, ADR (b) See notes to financial statements. Annual Report l August 31, 2010 l 25 Portfolio of Investments continued EEN | Guggenheim EW Euro-Pacific LDRs ETF (continued) Number of Shares Description Value Netherlands (continued) ING Groep NV, ADR (b) $ 34,206 Koninklijke Philips Electronics NV Reed Elsevier NV, ADR STMicroelectronics NV (a) Unilever NV New Zealand - 1.0% Telecom Corp. of New Zealand Ltd., ADR Norway - 0.8% Statoil ASA, ADR Portugal - 1.0% Portugal Telecom SGPS SA, ADR (a) Spain - 4.1% Banco Bilbao Vizcaya Argentaria SA, ADR Banco Santander SA, ADR Repsol YPF SA, ADR Telefonica SA, ADR (a) Sweden - 0.8% Telefonaktiebolaget LM Ericsson, ADR Switzerland - 5.9% ABB Ltd., ADR Credit Suisse Group AG, ADR Logitech International SA (a) (b) Novartis AG, ADR Syngenta AG, ADR UBS AG United Kingdom - 25.5% ARM Holdings PLC, ADR (a) AstraZeneca PLC, ADR Aviva PLC, ADR Barclays PLC, ADR BHP Billiton PLC, ADR BP PLC, ADR British American Tobacco PLC, ADR BT Group PLC, ADR Carnival PLC, ADR (a) Diageo PLC, ADR Ensco PLC, ADR GlaxoSmithKline PLC, ADR HSBC Holdings PLC, ADR Intercontinental Hotels Group PLC, ADR Lloyds Banking Group PLC, ADR National Grid PLC, ADR (a) Pearson PLC, ADR Prudential PLC, ADR Number of Shares Description Value Reed Elsevier PLC, ADR (a) $ 34,091 Rio Tinto PLC, ADR Royal Bank of Scotland Group PLC, ADR (b) Royal Dutch Shell PLC - Class A, ADR Royal Dutch Shell PLC - Class B, ADR Smith & Nephew PLC, ADR (a) Tomkins PLC, ADR Unilever PLC, ADR Vodafone Group PLC, ADR Long-Term Investments - 99.4% (Cost $2,977,000) Investments of Collateral for Securities Loaned (c) - 14.2% Money Market Funds - 14.2% BNY Mellon Securities Lending Overnight Fund, 0.306% (d) (Cost $481,635) Total Investments - 113.6% (Cost $3,458,635) Liabilities in excess of Other Assets - (13.6%) Net Assets - 100.0% $ 3,394,193 ADR - American Depositary Receipt AG - Stock Corporation A/S - Limited Liability Stock Company ASA - Stock Company KGaA- Limited Partnership NV - Legal Entity OYJ - Public Traded Company PLC - Public Limited Company SA - Corporation SE - Stock Corporation SGPS - Holding Enterprise SpA - Limited Share Corporation (a) Security, or portion thereof, was on loan at August 31, 2010. (b) Non-income producing security. (c) At August 31, 2010, the total market value of the Fund’s securities on loan was $464,927 and the total market value of the collateral held by the Fund was $481,635. (d) Interest rate shown reflects yield as of August 31, 2010. See notes to financial statements. 26 l Annual Report l August 31, 2010 Portfolio of Investments continued TAN | Guggenheim Solar ETF Number of Shares Description Value Long-Term Investments - 99.8% British Virgin Islands - 3.6% Renesola Ltd., ADR (a) $ 5,352,840 Canada - 2.6% Canadian Solar, Inc. (a) (b) China - 28.2% China Sunergy Co. Ltd., ADR (a) (b) JA Solar Holdings Co. Ltd., ADR (a) (b) LDK Solar Co. Ltd., ADR (a) (b) Solarfun Power Holdings Co. Ltd., ADR (a) (b) Solargiga Energy Holdings Ltd. (a) Suntech Power Holdings Co. Ltd., ADR (a) (b) Trina Solar Ltd., ADR (a) (b) Yingli Green Energy Holding Co. Ltd., ADR (a) (b) Germany - 25.2% Centrotherm Photovoltaics AG (a) (b) Conergy AG (a) (b) Manz Automation AG (a) (b) Phoenix Solar AG Q-Cells SE (a) (b) Roth & Rau AG (b) SMA Solar Technology AG (a) Solar Millennium AG (a) (b) SolarWorld AG (a) Solon SE (a) (b) Norway - 4.6% Renewable Energy Corp. ASA (a) (b) Spain - 1.1% Solaria Energia y Medio Ambiente SA (b) Switzerland - 5.3% Meyer Burger Technology AG (b) United Kingdom - 2.2% PV Crystalox Solar PLC Number of Shares Description Value United States - 27.0% Energy Conversion Devices, Inc. (a) (b) $ 2,722,516 Evergreen Solar, Inc. (a) (b) First Solar, Inc. (b) GT Solar International, Inc. (b) MEMC Electronic Materials, Inc. (b) STR Holdings, Inc. (a) (b) Sunpower Corp. - Class A (a) (b) Long-Term Investments - 99.8% (Cost $201,824,524) Investments of Collateral for Securities Loaned (c) - 46.5% Money Market Funds - 46.5% BNY Mellon Securities Lending Overnight Fund, 0.306% (d) (Cost $68,688,448) Total Investments - 146.3% (Cost $270,512,972) Liabilities in excess of Other Assets - (46.3%) Net Assets - 100.0% $ 147,688,149 ADR - American Depositary Receipt AG - Stock Corporation ASA - Stock Company PLC - Public Limited Company SA - Corporation SE - Stock Corporation (a) Security, or portion thereof, was on loan at August 31, 2010. (b) Non-income producing security. (c) At August 31, 2010, the total market value of the Fund’s securities on loan was $65,626,763 and the total market value of the collateral held by the Fund was $68,688,448. (d) Interest rate shown reflects yield as of August 31, 2010. See notes to financial statements. Annual Report l August 31, 2010 l 27 Portfolio of Investments continued CGW | Guggenheim S&P Global Water Index ETF Number of Shares Description Value Common Stock - 99.5% Austria - 2.2% Andritz AG $ 3,575,965 BWT AG Brazil - 2.8% Cia de Saneamento Basico do Estado de Sao Paulo, ADR China - 3.0% China Everbright International Ltd. (Hong Kong) (a) Duoyuan Global Water, Inc., ADR (a) (b) Guangdong Investment Ltd. (Hong Kong) Finland - 2.0% Kemira OYJ Uponor OYJ France - 6.7% Suez Environnement Co. Veolia Environnement Italy - 2.1% ACEA SpA (b) Hera SpA Interpump Group SpA (b) Japan - 6.0% Ebara Corp. (b) Kurita Water Industries Ltd. Nihon Nohyaku Co. Ltd. Organo Corp. Netherland - 0.9% Wavin NV (b) Singapore - 1.5% Hyflux Ltd. Sound Global Ltd. (b) Spain - 1.0% Fomento de Construcciones y Contratas SA (a) Switzerland - 9.9% Geberit AG United Kingdom - 23.5% Halma PLC Northumbrian Water Group PLC Number of Shares Description Value Pennon Group PLC $ 8,382,914 Severn Trent PLC United Utilities Group PLC United States - 37.9% American States Water Co. American Water Works Co., Inc. Aqua America, Inc. Arch Chemicals, Inc. Badger Meter, Inc. (a) Calgon Carbon Corp. (b) California Water Service Group Danaher Corp. Franklin Electric Co., Inc. IDEX Corp. Insituform Technologies, Inc. - Class A (b) Itron, Inc. (b) ITT Corp. Layne Christensen Co. (b) Mueller Water Products, Inc. - Class A Nalco Holding Co. Pentair, Inc. SJW Corp. Tetra Tech, Inc. (b) Valmont Industries, Inc. Watts Water Technologies, Inc. - Class A Total Long-Term Investments - 99.5% (Cost $219,092,134) Investment of Collateral for Securities Loaned (c) - 1.6% Money Market Fund - 1.6% BNY Mellon Securities Lending Overnight Fund, 0.306% (d) (Cost $3,049,662) Total Investments - 101.1% (Cost $222,141,796) Liabilities in excess of Other Assets - (1.1%) Net Assets - 100.0% $ 192,289,232 ADR - American Depositary Receipt AG - Stock Corporation NV - Publicly Traded Company OYJ - Publicly Traded Company PLC - Public Limited Company SA - Corporation SpA - Limited Share Company (a) Security, or portion thereof, was on loan at August 31, 2010. (b) Non-income producing security. (c) At August 31, 2010, the total market value of the Fund’s securities on loan was $2,945,766 and the total market value of the collateral held by the Fund was $3,049,662. (d) Interest rate shown reflects yield as of August 31, 2010. See notes to financial statements. 28 l Annual Report l August 31, 2010 This Page Intentionally Left Blank. Statement of Assets and Liabilities l August 31, 2010 Guggenheim Guggenheim China Guggenheim China All-Cap Technology Airline ETF ETF ETF (FAA) (YAO) (CQQQ) Assets Investments in securities, at value (including securities on loan) $ $ $ Foreign currency, at value – – Cash – Receivables: Investments sold – Securities lending income Dividends – Tax reclaims – – Due from Adviser – – Other assets – – Total assets Liabilities Custodian bank – – Payables: Investments purchased – Administration fee payable – – – Collateral for securities on loan Accrued advisory fees – Accrued expenses – – Total liabilities Net Assets $ $ $ Composition of Net Assets Paid-in capital $ $ $ Accumulated undistributed net investment income (loss) ) Accumulated net realized gain (loss) on investments and currency transactions ) ) ) Net unrealized appreciation (depreciation) on investments and currency translation ) ) Net Assets $ $ $ Shares outstanding ($0.01 par value with unlimited amount authorized) Net Asset Value Per Share $ $ $ Investments in securities, at cost $ $ $ Foreign currency, at cost $
